Citation Nr: 1735271	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of bilateral hands and feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for vascular or nerve injury of left hand.

4.  Entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for reflux disease.

7. Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for right shoulder disorder.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for a sleep disorder.

11.  Entitlement to service connection for a bilateral shin disorder.

12.  Entitlement to service connection for a left knee disorder.  

13.  Entitlement to service connection for a right knee disorder.

14.  Entitlement to an initial rating in excess of 10 percent for temporomandibular joint disorder (TMJ) with disc displacement of the left side of jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 2005 to October 2009.

This appeal to the Board of Veterans' Appeals (Board) is from January 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


The issues of service connection for disorders of the low back, bilateral knees, bilateral shoulders, bilateral shin, left hand, and right hip, reflux disease, peripheral neuropathy in upper and lower extremities, and sleep disorder; and a higher rating for TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a vascular disorder of the hands or feet.

2.  The Veteran's does not have a bilateral hearing loss disability


CONCLUSIONS OF LAW

1. The criteria for service connection for a vascular disorder of the hands or feet have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See November 2010 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records (STRs) and post service treatment records have been obtained and VA examinations were conducted in December 2010.  The Veteran's representative asserts, with respect to the claim for service connection for a vascular disorder of the hands or feet, that VA failed in its duty to assist the Veteran by not obtaining an adequate medical opinion that could be justifiably relied upon in order to rate the disability and because the examiner did not provide a reliable etiology.  See December 2016 Appellant Brief.  The Board's review of the examination report reveals no deficiency.  The clinician obtained a history of the Veteran's symptoms and performed an examination that revealed no evidence of the claimed disability.  The clinician also noted the absence of complaints or findings in service treatment records and in post service treatment records.  Based on all of the available evidence, the clinician concluded that there was no objective evidence of the claimed disability.  Without a disability, no nexus opinion is needed.  

The Veteran's representative made the identical assertion regarding the Veteran's hearing loss, which the Board also finds to be without merit.  See December 2016 Appellant Brief.  The examination report reflects consideration of the Veteran's statements, service treatment records, and post service evidence and despite some changes in hearing noted in service; the current hearing evaluation did not reveal hearing loss that meets the definition of a disability.  Consequently, a nexus opinion is not required.

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362 , 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Vascular Disorder of Hands and Feet

The Veteran contends he has poor circulation of the hands and feet related to his military service.  

The Veteran's service treatment records contain no evidence of a circulatory problem.  On the separation medical history report the Veteran provided a positive response to impaired use of arms, legs, hands, or feet, but the physician's comment was that there was no impairment.  See STR - Medical.
His post service treatment records are completely silent for any complaints or findings associated with circulation or vascular problems.  See Medical Treatment record - Government Facility in VBMS and CAPRI records in Legacy Content Manager Documents (LCMD).  

On December 2010 VA examination, the clinician noted that military records contained no complaints regarding possible peripheral vascular disease.  The Veteran reported that both of his hands and feet sometimes felt cold and numb, which was a sensation that appeared randomly.  He denied having these sensations with exposure to cold.  There was no known precipitating or aggravating factors and no history of vein or artery injury or damage while in military service.  There was no claudication and he was not diagnosed with Raynaud disease, angioedema, erytromegaly, or other arterial/vascular disease.  There was no diagnosis of peripheral vascular disease or history of malignancy.  The Veteran did not report flare-ups or interference with daily activities.

On examination, the Veteran's skin was warm and no skin changes were noted to include his feet.  There were no gross varicosities or venous flushing, stasis dermatitis, or pretibial edema.  Peripheral pulses were normal.  No abnormality was found in the hands or feet.  The clinician concluded that despite the Veteran's subjective complaints, there were no objective findings to support peripheral vascular disease. 

The cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  To date, there is no evidence that a medical professional has diagnosed any circulatory or vascular disorder associated with reported coldness in the hands or feet.  
The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, evaluations of his symptoms have not resulted in a diagnosis and as a lay person, he has not demonstrated that he has the medical expertise required to provide a diagnosis for the symptoms he experiences.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

In Hensley, the United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

There was no evidence of a hearing disability in service.  On service enlistment examination, the Veteran's hearing was within normal limits.  The audiology evaluation revealed pure tone thresholds, in decibels, as follows:
	


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
5
5
0
0

An October 2005 reference audiometry revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
0
LEFT
5
5
15
-5
0

In November 2005, the Veteran complained of ear pain and reported having difficulty hearing.  The assessment was resolving otitis media.  See STR - Medical.

On September 2009 separation examination, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
0
LEFT
15
10
20
0
25

The hearing test was repeated a week later and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
15
LEFT
20
15
20
5
30

Although the audiology evaluation on separation revealed a shift in hearing, the overall findings were still within normal limits, for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran was provided a VA examination in December 2010 and the audiologist reviewed the claims file in conjunction with the examination and she noted that there was a permanent hearing threshold shift in service.

The current audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
15
10
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

Despite the shift in hearing during service, the Veteran's current hearing loss does not meet the definition of a disability under 38 C.F.R. § 3.385, for VA purposes.  As a current diagnosis is a threshold requirement for any claim for service connection, there can be no valid claim without it.  Brammer, supra; McClain, supra.

Since there is no clinical evidence of a hearing loss disability at any time during the appeal period, the claim for service connection is denied.


ORDER

Service connection for peripheral vascular disease of the hands or feet is denied.

Service connection for bilateral hearing loss is denied. 

REMAND

On December 2010 VA examination, the clinician noted that November 2010 X-rays of the lumbar spine only revealed spina bifida of S1.  The diagnosis was developmental spina bifida at S1 not worsened beyond natural progression by military service. 

Generally, spina bifida occulta is a "congenital cleft of spinal column."  See Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta, as a congenital condition, is noncompensable under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  Spina bifida is "a developmental anomaly that is a kind of neural tube defect."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1773 (31st ed. 2007).  It is "characterized by defective closure of the vertebral arch, through which the spinal cord and meninges may protrude (spina bifida cystica) or not (spina bifida occulta)."  Id.   

VA General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306 (2016).  In contrast, congenital or developmental defects are not service connectable in their own right; however, service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Although the examiner stated the spina bifida was developmental, additional development is needed.

The Veteran's service treatment records and post service treatment records note his complaints of back pain.  He is also shown to have had complaints of pain in other joint including in his shoulders, knees, and right hip.  The examiner, however, did not diagnose any other disorder in the low back or in the other joints where the Veteran reported having pain.  Generally, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board is cognizant of the fact that the Veteran had service in the Persian Gulf, and that there is an exception to the above rule for Persian Gulf Veterans who served in the Southwest Asia theater of operations, as defined in 38 C.F.R. § 3.317.  In Joyner v. McDonald, the Federal Circuit held that "the plain language of [38 U.S.C.] § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  The regulation implementing § 1117, 38 C.F.R. § 3.317, likewise states that 'muscle pain' or 'joint pain' 'may be manifestations of undiagnosed illness.'" 766 F.3d 1393, 1395 (Fed. Cir. 2014) (quoting 38 C.F.R. § 3.317(b)(4), (5)).

38 C.F.R. § 3.317 makes similar allowances for signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptoms illnesses that include gastrointestinal symptoms, sleep problems, and neurological symptoms. 

Since the Veteran was not given a VA examination to consider the claimed disabilities involving his low back, bilateral shoulders, bilateral knees, right hip, bilateral shins, bilateral upper and lower extremities, left hand, gastrointestinal symptoms, and sleep disturbances in the context of undiagnosed illness, this must be accomplished on remand.  

The RO should also make a point of obtaining all ongoing VA and private treatment records since March 2011.

In December 2016, the Veteran's representative expressed the Veteran's assertion that his VA examination for TMJ was inadequate.  Since the only examination conducted to assess the severity of the disability was in December 2010, the Board finds that a new examination is needed to accurately determine the current level of disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all VA and non-VA providers of all treatment or evaluations he has received for all of the claimed disabilities and TMJ since March 2011.  For all private providers, the Veteran is to complete and return any releases necessary for VA to secure records of such treatment or evaluation. 

2.  After all available records have been associated with the claims file, schedule the Veteran for appropriate examinations, to include a Persian Gulf examination, with regard to the claims for service connection for disorders of the low back, bilateral knees, bilateral shoulders, bilateral shins, left hand, right hip, bilateral upper and lower extremities, and gastrointestinal systems, and sleep disorder.

The VA examiner(s) should elicit and document a complete history from the Veteran regarding his in-service and post-service symptoms of low back, right hip, and bilateral shoulder, knee and shin pains; gastrointestinal symptoms; sleep disturbance; gastrointestinal symptoms; and neurological symptoms in the upper and lower extremities to include the left hand.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner(s) should provide the following opinions, as appropriate:

a) Does the Veteran have complaints of low back pain that are distinct and separate from his spina bifida?

* If so, are they at least as likely as not associated with another diagnosable low back disorder?

* Does the Veteran at least as likely as not have low back pain due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b) Are the Veteran's complaints of sleep disturbance at least as likely separate and distinct from his service-connected PTSD?

* If so, is his sleep disturbance at least as likely as not attributable to a known clinical diagnosis or is the symptomatology due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

c) Does the Veteran at least as likely as not have a clinically diagnosable disorder associated with his complaints of right hip pain, bilateral shin pain, shoulder pain, or knee pain?  If so, identify the disorders and opine whether they are at least as likely as not related to service?
* Does the Veteran have complaints of right hip pain, bilateral shin pain, bilateral knee pain, or bilateral shoulder pain that is at least as likely as not due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

d) Does the Veteran at least as likely as not have a clinically diagnosable disorder associated with his complaints of neurological symptoms in the bilateral upper or lower extremities or left hand?  If so, please identify the diagnoses and opine whether it is at least as likely as not related to service.

* Does the Veteran have neurological symptoms of the bilateral upper or lower extremities or left hand that is at least as likely as not due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

e) Does the Veteran at least as likely as not have a clinically diagnosable disorder associated with his gastrointestinal complaints?  If so, identify the diagnosis and opine if it is at least as likely as not related to service.

* Does the Veteran have gastrointestinal symptoms that are at least as likely as not due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

f) The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

g) A complete rationale for all conclusions expressed should be set forth in the report of examination with references to evidence in the record as needed.  If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain as to why.

3.  After completing all indicated development and completing any additional development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


